DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 08/17/2020.  As directed by the amendment: claim 21 has been amended.  Thus, claims 1 – 21 are presently pending in this application with claims 13 – 20 currently withdrawn from consideration.

Response to Arguments
Applicant’s arguments, see pages 6 – 8, filed 04/12/2021, with respect to the rejection of the claims 1, 3 – 6, and 7 – 12 in view of Ebert (U.S. 2010/0130962) have been fully considered and are persuasive.  The rejection of claims 1, 3 – 6, and 7 – 12 in view of Ebert (U.S. 2010/0130962) has been withdrawn. 

on 04/12/2021 with regard to rejections based on Seehusen have been fully considered but they are not persuasive.
Regarding the use of Seehusen and Ebert as the ground of rejection of claim 1 as well as claims 2 – 6, and 8 - 12, Applicant argued that the combination of these references does not teach the current claim 1.  Specifically, Applicant argued that the Seehusen does not teach that the plurality of particles are dispersed in the second polymeric material.  However, Seehusen teaches a polymeric material 16 (Figure 14) made of polymer materials (such as polyurethanes as discussed in paragraph [0080]) used to coat the body of a catheter.  Figure 14 also shows radiopaque material 19 used to fill grooves 18 as well as openings in coating 16.  Examiner notes that polymeric material 16 can be understood as the second polymeric material as claimed in the current claim 1 while radiopaque material 19 (as compared to the plurality of particles as claimed) is in direct contact with and dispersed in the second polymeric material (paragraph [0080] and Figure 14).  
Further, Applicant arguments that the layer 16 (described by Seehusen as a coating) would not read on the current claim because the instant specification excludes coating as a form of being dispersed are not persuasive.  The disclosure of layer 16 as being a coating meant to describe the outer layer 16 being on the outside of the inner polymer layer as seen in paragraph [0080].  The disclosure of the current application in paragraph [0030] only excludes coating as a form of dispersion when discussing the radiopaque metal.  Therefore, the arguments with regard to layer 16 being a coating are not persuasive and the disclosure of Seehusen still read on the current claims.
See rejections below for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, and 8 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seehusen (U.S. 2009/0036768) in view of Ebert (U.S. 2010/0130962).
Regarding claim 1, Seehusen teaches a medical device comprising:
a body portion (11) comprising a first polymeric material (polymer material as discussed in paragraph [0052], Figures 1 - 14), 
and a visualization portion (19, Figures 1 – 14) comprising a second polymeric material (16 as discussed in paragraph [0080]), the visualization portion comprising a plurality of particles comprising at least one radiopaque metal (paragraph [0063] discusses radiopaque metal), the plurality of particles being in direct contact with and dispersed in the second polymeric material, the second polymeric material being in direct contact with the first polymeric material (paragraphs [0067] and [0080] discuss processing the radiopaque material into moldable gel to be injected into grooves 18 and openings in coating 16, which would be in direct contact with the second polymeric material of the body as shown in Figure 14; coating 16 is also in direct contact with the first polymeric material as shown in Figure 14 and discussed in paragraph [0080]).
However, Seehusen does not tech that the second polymeric material is more hydrophobic than the first polymeric material.

It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Ebert with the device of Seehusen in order to allow a higher contact angle with water at the second polymeric material (paragraph [0033]).
Regarding claim 2, Seehusen teaches that the plurality of particles are uncoated (paragraph [0067] discusses processing the radiopaque material into moldable gel to be injected into grooves 18, which would be in direct contact with the first polymeric material of the body).
Regarding claim 3, Seehusen teaches that the at least one radiopaque metal comprises at least one of tungsten, gold, palladium, iridium, gold, tantalum, bismuth, barium, and platinum (paragraph [0063]).
Ebert also teaches that the at least one radiopaque metal comprises at least one of tungsten, gold, palladium, iridium, gold, tantalum, bismuth, barium, and platinum (paragraphs [0012] and [0013]).
Regarding claim 4, Seehusen teaches that at least one radiopaque metal comprises tungsten (paragraph [0063]).
Ebert also teaches that at least one radiopaque metal comprises tungsten (paragraphs [0012] and [0013]).
Regarding claim 5, Seehusen and Ebert teach claim 1 as seen above.
However, Seehusen does not teach that the second polymeric material is a functionalized polymer.
Ebert further teaches that the second polymeric material is a functionalized polymer (paragraph [0026] discussed polyolefins).

Regarding claim 6, Ebert teaches that the functionalized polymer comprises a polyolefin (paragraph [0026]).
Regarding claim 8, Seehusen further teaches processing the radiopaque material into moldable gel to be injected into grooves 18, which would be in direct contact with the first polymeric material of the body (paragraph [0067]).
However, Seehusen does not specify that the visualization portion further comprises the first polymeric material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the visualization portion further comprises the first polymeric material, in order to achieve a certain characteristics of the resulting polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 9, Seehusen and Ebert teach the claimed invention except for that the visualization portion comprises about 0% to about 97% of the first polymeric material.  Examiner notes that the amount of the first polymeric material at the visualization portion is a result effective variable since a change in the amount of the first polymeric material would result in a change in characteristic of the polymer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the visualization portion comprises about 0% to about 97% of the first polymeric material, for the purpose of obtaining a certain characteristics in the resulting polymer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Regarding claim 11, Seehusen teaches that the visualization portion is bonded directly to the body portion (paragraph [0067] discusses processing the radiopaque material into moldable gel to be injected into grooves 18, which would be in direct contact with the first polymeric material of the body).
Regarding claim 12, Seehusen teaches that at least a portion of the second polymer is bonded directly to at least a portion of the first polymer (paragraph [0067] discusses processing the radiopaque material into moldable gel to be injected into grooves 18, which would be in direct contact with the first polymeric material of the body).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seehusen (U.S. 2009/0036768) in view of Ebert (U.S. 2010/0130962), and in view of Bavaro (U.S. 2005/0065434).
Regarding claim 7, Seehusen and Ebert teach claim 5 as seen above.
However, Seehusen and Ebert do not specify that at least one functional group is maleic anhydride.
Bavaro teaches a radiopaque device similar to Seehusen, Ebert, and the current application, further including that at least one functional group is maleic anhydride (paragraph [0015]).
It would have been obvious to one having ordinary skill in the art at the time the application was made to combine the features of Bavaro with the combined system of Seehusen and Ebert in order to promote adhesion between the radiopaque material and the polymer (as discussed in paragraph [0031]).

Allowable Subject Matter
Claims 21 is allowed.

Regarding claim 21, cited prior arts do not teach that the visualization portion retained the same tensile load and displacement characteristics after three months of exposure to 60 degrees Celsius and 75% relative humidity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783